 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

EDDIE O. STARBUCK, AS
PERSONAL REPRESENTATIVE OF
THE ESTATE OF WILLIAM
STARBUCK,

Plaintiff,

v. Case No. 3:09-cv-l3250-WGY-HTS

R.J. REYNOLDS ToBAcco
coMPANY, e_t al.,

Defendants.

 

October 3, 2018

MEMORANDUM RE: DEFENDANTS' NOTICE OF INVOKING SECTION 768.73(2),
FLORIDA STATUTES (DOC. 314) AND PLAINTIFF’S RESPONSE (DOC. 324)

The Defendants have filed notice invoking their rights under
Section 768.73(2)(a), Florida Statutes. (Doc. 314) (“Notice”). The
Plaintiff has responded. (Doc. 324) (“Response”). The statute,
which became effective on October l, 1999, limits a defendant's
exposure to punitive damages. The pertinent section states:

Except as provided in paragraph (b), punitive damages
may not be awarded against a defendant in a civil action
if that defendant establishes, before trial, that
punitive damages have previously been awarded against
that defendant in any state or federal court in any
action alleging harm from the same act or single course
of conduct for which the claimant seeks compensatory
damages. For purposes of a civil action, the term “the
same act or single course of conduct” includes acts
resulting in the same manufacturing defects, acts
resulting in the same defects in design, or failure to
warn of the same hazards, with respect to similar units
of a product.

 

 

Fla. Stat. § 768.73(2)(a). Paragraph (b) creates an exception by
which a jury may award additional punitive damages arising from
the conduct described in paragraph (a) “if the court determines by
clear and convincing evidence that the amount of prior punitive
damages awarded was insufficient to punish the defendant’s
behavior.” Fla. Stat. § 768.73(2)(b); however, “[a]ny subsequent
punitive damage awards must be reduced by the amount of any earlier
punitive damage awards rendered in state or federal court.” ;§;
The Defendants argue that because the Plaintiff's wrongful
death action accrued on October 18, 2016, when William Starbuck
died, the above statute governs. R.J. Reynolds and Philip Morris
USA then point out that they have paid $338,000,000 and $83,000,000
in punitive damages, respectively, based on the same course of
conduct that is the basis of Plaintiff's §ngl§-progeny lawsuit. As
such, the Defendants argue that Section 768.73(2)(a) shields them
from paying further punitive damages. Alternatively, the
Defendants contend that even if the exception under Section
768.73.(2)(b) applies, any award “would have to be reduced on a
dollar-for-dollar basis with all previously paid punitive damages
awards for the same course of conduct.” Notice at 1. The Defendants
contend that they “have already paid out more in punitive damages

than Plaintiff could constitutionally recover,” such that even if

 

11

 

 

the 768.73(2)(b) exception applies, they still could not be
required to pay further punitive damages,

The Plaintiff counters that the current version of Section
768.73 does not apply to her because §ngl§-progeny actions relate
back to before the October 1, 1999 effective date of the statute.
The pre-1999 version of the statute does not limit a defendant’s
exposure to punitive damages based on awards previously paid. §e§

§ 768.73, Fla. Stat. (1995).
A.Ripeness

As a preliminary matter, this “notice,” insofar as it could
be construed as a motion, is not ripe for decision. No jury has
determined whether to award punitive damages, or even whether the
Defendants are liable. Indeed, a jury could render the Defendants’
argument moot were it to decide Defendants are not liable or were
it to determine that punitive damages are not warranted.
Defendants’ argument appears premature. Nonetheless, as this Court
has been designated responsible for the uniform treatment of a
large number of this §ngl§ progeny cases, it proceeds to the

merits.
B.Merits

The Plaintiff points out, and the Defendants concede, that

Florida's First, Second, and Fourth District Courts of Appeal have

3

 

 

 

rejected the Defendants’ argument. Response at 1-2; Notice at 10.

In R.J. Reynolds Tobacco Co. v. Allen, 228 So. 3d 684, 689-90 (Fla.

 

lst DCA 2017), R.J. Reynolds Tobacco Co. v. Evers, 232 So. 3d 457,

 

461-63 (Fla. 2d DCA 2017), and. R.J. Reynolds Tobacco Co. v.

 

Konzelman, 248 So. 3d 134, 135 (Fla. 4th DCA 2018), the district
courts of appeal held that the pre-1999 version of Section 768.73
applies to §ngl§-progeny wrongful death claims. The courts in.§ll§n
and §ve£§ observed that typically, “the applicable version of a
statute is the one ‘in effect when the cause of action arose,'”
and that in wrongful death actions, “the cause of action accrues
on the date of a decedent's death.” M, 228 So. 3d at 689
(citations omitted); see also Evers, 232 So. 3d at 462. “However,
§§gle-progeny' cases are different.” §ll§n, 228 So. 3d, at 689

(citing Engle v. Liggett Grp., Inc., 945 So. 2d 1246 (Fla. 2006)).

 

 

The courts reasoned, in essence, that an §Egle-progeny wrongful
death claim is derivative of the smoker's cause of action, and
that the smoker's cause of action accrued when the symptoms of a
tobacco-related disease or condition manifested, which must have
occurred no later than November 21, 1996. §§e §llen, 228 So. 3d at
689-90; Evers, 232 So. 3d at 463. Thus, the courts concluded that
the statute in effect on November 21, 1996 must govern the award

of punitive damages, As noted, that version of the statute does

 

 

 

not limit a defendant’s liability for punitive damages based on
awards previously paid.
As this is a diversity case, this Court is required to apply

the substantive law of Florida. Starling v. R.J. Reynolds Tobacco

 

CO., 845 F. Supp. 2d 1215, 1218 (M.D. Fla. 2011) (DaltOl‘l, J.)

(citing Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938)). The

 

Defendants (rightly) do not dispute that a plaintiff's entitlement
to punitive damages under Section 768.73, Fla. Stat., and any
limitations on the amount thereof, are substantive issues for §£i§
purposes. Thus, this Court must endeavor to apply Florida law in
the same way as would the Florida Supreme Court. The Eleventh
Circuit instructs that “[w]here the highest court - in this case,
the Florida Supreme Court - has spoken on the topic, [federal
courts] follow its rule. Where that court has not spoken, however,
[federal courts] must predict how the highest court would decide

this case.” Molinos Valle Del Cibao, C. por A. V. Lama, 633 F.3d

 

1330, 1348 (11th Cir. 2011)(citing Guideone Elite Ins. Co. v. Old

 

Cutler Presbyterian Church, Inc., 420 F.3d 1317, 1326 n. 5 (11th

 

Cir.2005)). The Florida District Courts of Appeal “provide data
for this prediction,” and federal courts generally “must follow
the decisions of these intermediate courts.” Id, (citations

omitted). The federal courts, however, “may disregard these

 

 

decisions if persuasive evidence demonstrates that the highest
court would conclude otherwise.” §d; (citations omitted).

The Florida Supreme Court has not expressly addressed which
version of Section 768.73 applies to §ngl§-progeny wrongful death
claims. All three intermediate courts to have addressed the
question, however, have held that the pre-1999 version governs.
Konzelman, 248 So. 3d 134 (4th DCA); Evers, 232 So. 3d 457 (2d
DCA); §11§§, 228 So. 3d 684 (1st DCA). No intermediate appellate
court has held otherwise. Moreover, the Florida Supreme Court has
raised no concern about the applicability of the pre-1999 version
of the statute, as it continues to affirm punitive damage awards
or hold that plaintiffs are entitled to pursue them in §ngl§-

progeny cases. See, e.g., Schoeff v. R.J. Reynolds Tobacco Co.,

 

 

232 So. 3d 294, 306-09 (Fla. 2017) (upholding $30 million punitive

damages award); Soffer v. R.J. Reynolds Tobacco Co., 187 So. 3d

 

 

1219, 1221 (Fla. 2016) (holding that an §§gl§-progeny plaintiff
was entitled to seek punitive damages on his negligence and strict
liability claims).

These are powerful indications that the Florida Supreme Court
would agree with the First, Second, and Fourth District Courts of
Appeal, and. hold that the pre-1999 version. of Section 768.73

applies. That means that the Defendants’ previous payments of

 

punitive damage awards does not shield them from paying further
punitive damages here (were a jury so to conclude).

While the presiding district judge will ultimately determine
this issue (should the jury verdict present it for determination)
as a matter for pre-trial determination the Plaintiff may pursue
punitive damages in this case,

MA%M¢

" WILLIAM G. E§OUN
DISTRICT GE

 

 

1 Of the District of Massachusetts, sitting by designation

7

 

 

